UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 7, 2017 SUN HYDRAULICS CORPORATION (Exact name of registrant as specified in its charter) Florida 0-21835 59-2754337 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1500 West University Parkway, Sarasota, Florida (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (941) 362-1200 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instructions A.2. below): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Indicate by check mark whether the registrant is an emerging growth company as defined in Rule 405 of the Securities Act of 1933 (§230.405 of this chapter) or Rule 12b-2 of the Securities Exchange Act of 1934 (§240.12b-2 of this chapter). Emerging growth company ☐ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. ☐ 1 Item2.02.Results of Operations and Financial Condition. On August 7, 2017, the Registrant issued the press release attached hereto as Exhibit99.1 announcing its financial results for the second fiscal quarter of 2017. Item9.01.Financial Statements and Exhibits. (d) Exhibits. 99.1 Press release dated August 7, 2017. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. SUN HYDRAULICS CORPORATION Dated: August 7, 2017 By: /s/ Tricia L. Fulton Tricia L. Fulton Chief Financial Officer (Principal Financial and Accounting Officer) 3
